Citation Nr: 1537995	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-25 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date prior to May 26, 2010, for the grant of service connection for post concussive syndrome, status post traumatic brain injury.

2.  Entitlement to an effective date prior to May 26, 2010, for the grant of service connection for peripheral vestibular disorder as secondary to the service-connected disability of post concussive syndrome status post traumatic brain injury.

3.  Entitlement to an effective date prior to May 26, 2010, for service-connected bilateral hearing loss.

4,  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for sarcoma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from January 1965 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle.  The Board notes that, although the issue of entitlement to service connection for sarcoma was discussed in the December 2012 notification letter sent to the Veteran with his rating decision, this issue was not actually addressed in the rating decision itself.  However, based on the Veteran's January 2013 notice of disagreement, a Statement of the Case was issued, which adjudicated the claim.  The Veteran subsequently submitted a September 2013 statement, which was accepted as his appeal to the Board.  The issues were readjudicated in a September 2014 Supplemental Statement of the Case.

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Appropriate notification should be given to the Veteran and his agent, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

